NU-MEX URANIUM CORP. & STRATHMORE RESOURCES (US) LTD.

NOSE ROCK PROPERTY - OPTION AND JOINT VENTURE AGREEMENT

I N D E X

Item

Heading

Page

1.

INTERPRETATION

1

2.

REPRESENTATIONS, WARRANTIES AND COVENANTS

6

3.

OPTION

7

4.

CONFIRMATION OF RESOURCES

8

5.

TERMINATION OF OPTION

9

6.

TERMINATION PRIOR TO THE SECOND OPERATIVE DATE

9

7.

OBLIGATIONS OF THE OPTIONOR DURING OPTION PERIOD

10

8.

FORMATION OF THE JOINT VENTURE

11

9.

MANAGEMENT COMMITTEE

11

10.

APPOINTMENT OF OPERATOR

13

11.

RIGHTS, DUTIES AND STATUS OF OPERATOR

14

12.

APPROVAL OF PROGRAMS PRIOR TO THE SECOND OPERATIVE DATE

16

13.

APPROVAL OF PROGRAMS AFTER THE SECOND OPERATIVE DATE

17

14.

FEASIBILITY REPORT

17

15.

OPTIONOR'S RIGHT TO EARN BACK INTEREST

18

16.

ELECTION TO PARTICIPATE AND CONTRIBUTIONS TO REMAINING COSTS

19

17.

CONSTRUCTION PERIOD

21

18.

OPERATOR'S FEE

24

19.

FINANCING OF COSTS

24

20.

OPERATION OF THE MINE

24

21.

MILLING, MARKETING AND SALES

26

22.

SURRENDER OF INTEREST

27



--------------------------------------------------------------------------------



- ii -



23.

TERMINATION OF MINING OPERATIONS

28

24.

AREA OF COMMON INTEREST

29

25.

INFORMATION AND DATA

29

26.

LIABILITY OF THE OPERATOR

30

27.

INSURANCE

31

28.

RELATIONSHIP OF PARTIES

31

29.

PARTITION

31

30.

TAXATION

32

31.

FORCE MAJEURE

32

32.

NOTICE

32

33.

WAIVER

33

34.

AMENDMENTS

33

35.

TERM

33

36.

TIME OF ESSENCE

33

37.

ASSIGNMENT RIGHT OF FIRST OFFER

33

38.

NON-MERGER

34

39.

ARBITRATION

34

40.

SUCCESSORS AND ASSIGNS

34

41.

COUNTERPARTS

34

42.

ELECTRONIC MEANS

34

43.

GOVERNING LAW

36

APPENDIX I

DESCRIPTION OF PROPERTY

 

APPENDIX II

ACCOUNTING PROCEDURE

 

APPENDIX III

AREA OF INTEREST

 







--------------------------------------------------------------------------------



THIS AGREEMENT dated the 14th day of September, 2007,

BETWEEN:

Strathmore Resources (US) Ltd., a Nevada corporation, with an address at 2420
Watt Court, Riverton, Wyoming 82501

(hereinafter referred to as "Optionor")

AND:

Nu-Mex Uranium Corp., a Nevada corporation, with an address at Suite 110 - 4801
Lang Avenue N.E., Albuquerque, New Mexico 87109

(hereinafter referred to as "Optionee")

RECITALS:

A.

                    The Optionor has the right to explore, develop and mine
certain property located to the northeast of Crownpoint within the Grants
Mineral Belt in the State of New Mexico known as the Nose Rock Property;



B.

                    By a Letter of Intent dated June 14, 2007 (the "LOI"), the
Optionor agreed to grant an exclusive option to the Optionee to acquire up to an
undivided 65% interest in the Property (as defined below), upon the terms set
out herein; and



C.

                    The LOI contemplated that the Parties would enter into this
Agreement to replace and encompass the terms of the LOI.



IN CONSIDERATION OF the mutual covenants and agreements herein contained and the
sum of Ten Dollars ($10.00) paid by the Optionee to the Optionor (the receipt of
which is hereby acknowledged), the Parties hereto agree as follows:

1.         INTERPRETATION

1.1       In this Agreement the following words, phrases and expressions will
have the following meanings:

(a)        "Accounting Procedure" means the procedure attached to this Agreement
as Appendix II.

(b)         "Affiliate" means an affiliated body corporate in that one body
corporate is affiliated with another body corporate if one of them is the
subsidiary of the other or both are subsidiaries of the same body corporate or
each of them is controlled by the same person, and if two bodies corporate are
affiliated with the same body corporate at the same time, they are deemed to be
affiliated with each other.

(c)        "Area of Common Interest" will have the meaning attributed to it in
paragraph 24.1.



--------------------------------------------------------------------------------



- 2 -

(d)        "Assets" means all tangible and intangible goods, chattels,
improvements or other items including, without limiting generality, land,
buildings, and equipment but excluding the Property, acquired for or made to the
Property after the Effective Date, or otherwise attributed to the Property
pursuant to this Agreement in connection with the Mining Operations.

(e)        "Completion Date" means the date on which the Management Committee
resolves that the preparing and equipping of the Mine is complete and is the
date on which commercial production commences.

(f)        "Construction" means every kind of work carried out during the
Construction Period by the Operator in accordance with the Feasibility Report
and as approved by the Management Committee.

(g)        "Construction Period" means the date on which one or more Parties
elect to contribute its or their Proportionate Share of Construction Costs, and
ending on the Completion Date.

(h)        "Control" means, for the purposes of paragraph 10.3(e), the ability,
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of the Operator through (i) the
legal or beneficial ownership of voting securities, (ii) the right to appoint
managers, directors or corporate management, (iii) contract, (iv) operating
agreement, (v) voting trust, or otherwise.

(i)        "Costs" means all items of outlay and expense whatsoever, direct or
indirect, with respect to Mining Operations, including the Expenditure Costs,
recorded by the Operator in accordance with this Agreement and will include all
obligations and liabilities incurred or to be incurred with respect to the
protection of the environment such as future decommissioning, reclamation and
long-term care and monitoring, even if not then due and payable so long as the
amounts can be estimated with reasonable accuracy, and whether or not a mine
reclamation trust fund has been established. Without limiting generality, the
following are also included as Costs and have the following meanings:

(i)        "Exploration Costs" means those costs incurred for surveying,
drilling, testing, and exploration of the Property;

(ii)       "Construction Costs" means those costs recorded by the Operator for
Construction during the Construction Period, including, without limitation,
permitting costs, development costs, and financing costs;

(iii)      "Operating Costs" means those Costs recorded by the Operator
subsequent to the Completion Date to fund the Mining Operations; and



--------------------------------------------------------------------------------



- 3 -

(iv)       the Operator's fee contemplated in paragraphs 18.1 and 18.2.

(j)        "Effective Date" means September 14, 2007.

(k)        "Expenditure Costs" means all items of outlay and expense whatsoever,
direct or indirect, with respect to Mining Operations which are funded solely by
the Optionee to earn in its Interest in the Property pursuant to Article 3,
including the Operator's fee contemplated in paragraphs 18.1 and 18.2.

(l)        "Feasibility Report" means a detailed report, in form and substance
sufficient for presentation to arm's length institutional lenders considering
project financing, showing the feasibility of placing any part of the Property
into commercial production as a Mine and will include a reasonable assessment of
the various categories of mineral reserves and their amenability to
metallurgical treatment, a complete description of the work, equipment and
supplies required to bring such part of the Property into commercial production
and the estimated cost thereof, a description of the mining methods to be
employed and a financial appraisal of the proposed operations and including at
least the following:

(i)        a description of that part of the Property to be covered by the
proposed Mine;

(ii)       the estimated recoverable reserves of Minerals and the estimated
composition and content thereof;

(iii)      the proposed procedure for development, mining and production;

(iv)       results of ore amenability treatment tests (if any);

(v)        the nature and extent of the facilities proposed to be acquired,
which may include a central processing plant if the size, extent and location of
the ore body makes such processing facilities feasible, in which event the study
will also include a preliminary design for such plant;

(vi)       the total costs, including capital budget, which are reasonably
required to purchase, construct and install all structures, machinery and
equipment required for the proposed Mine, including a schedule of timing of such
requirements;

(vii)      all environmental impact studies and costs of implementation;

(viii)     the period in which it is proposed the Property will be brought to
commercial production; and

(ix)       such other data and information as are reasonably necessary to
substantiate the existence of an ore deposit of sufficient size and grade to
justify development of a mine, taking into account all relevant business, tax
and other economic considerations including a cost comparison between purchasing
or leasing and renting of facilities and equipment required for the operation of
the Property as a Mine.



--------------------------------------------------------------------------------



- 4 -

(m)        "First Operative Date" means, subject to the Optionor's rights under
Article 15, the date upon which the Optionee acquires an undivided 25% Interest
in the Property in accordance with paragraph 3.3.

(n)        "Interest" means an undivided beneficial percentage interest in the
Property, the Assets and any Mine, calculated in accordance with this Agreement.

(o)        "Joint Venture" has the meaning attributed to it in paragraph 8.1.

(p)        "LOI" has the meaning attributed to it in recital B.

(q)        "Management Committee" means the committee established pursuant to
Article 9.

(r)        "Mine" means the workings established and Assets acquired, including,
without limiting generality, wellfields, plant, ion exchange units, utilities,
infrastructure, housing, and other facilities in order to bring the Property
into commercial production.

(s)        "Mine Closure Plan" has the meaning attributed to it in paragraph
23.2.

(t)        "Mine Maintenance Plan" has the meaning attributed to it in paragraph
23.1.

(u)        "Minerals" means any and all ores (and concentrates derived
therefrom) and minerals, precious and base, metallic and nonmetallic, in, on or
under the Property which may lawfully be explored for, mined and sold.

(v)        "Mining Operations" means every kind of work done by the Operator:

(i)        on or in respect of the Property in accordance with a Program or
Operating Plan; or

(ii)       if not provided for in a Program or Operating Plan, unilaterally and
in good faith to maintain the Property in good standing, to prevent waste or to
otherwise discharge any obligation which is imposed upon it pursuant to this
Agreement and in respect of which the Management Committee has not given it
directions;

including, without limiting generality, investigating, prospecting, exploring,
developing, property maintenance, preparing reports, estimates and studies,
designing, equipping, improving, surveying, construction and mining, milling,
concentrating, rehabilitation, reclamation, and environmental protection.



--------------------------------------------------------------------------------



- 5 -

(w)        "Notice of Election to Contribute" has the meaning attributed to it
in paragraph 16.1.

(x)        "Operating Plan" means the annual plan of Mining Operations submitted
pursuant to paragraph 20.2.

(y)        "Operator" means the Party appointed as the Operator in accordance
with Article 10.

(z)        "Option" has the meaning attributed to it in paragraph 3.1.

(aa)      "Option Period" means a period of time commencing on the Effective
Date and terminating either upon the Second Operative Date, or such earlier date
as this Agreement is terminated prior to the Second Operative Date, pursuant to
Article 5.

(bb)       "Participant" means a Party that is contributing to Expenditure Costs
or Costs, as the case may be.

(cc)       "Party" or "Parties" means the Parties to this Agreement and their
respective successors and permitted assigns which become Parties pursuant to
this Agreement.

(dd)       "Prime Rate" means the rate of interest per annum established from
time to time by CitiBank as its reference rate of interest for the determination
of interest rates that CitiBank will charge to customers of varying degrees of
credit worthiness in the United States for American Dollar demand loans made by
it in the United States and designated by CitiBank as its "prime rate".

(ee)       "Program" means a work plan and budget of Mining Operations, and
adopted by the Management Committee in accordance with this Agreement.

(ff)       "Property" means the mineral properties more specifically identified
in Appendix I that are subject to this Agreement on or after the Effective Date,
any additional mineral properties that become part of the Property pursuant to
this Agreement, the Minerals thereon, all information obtained from Mining
Operations and those rights and benefits appurtenant to the Property that are
acquired for the purpose of conducting Mining Operations.

(gg)       "Proportionate Share(s)" means that share or shares which is equal to
a Party's percentage Interest.

(hh)       "Second Operative Date" means, subject to the Optionor's rights under
Article 15, the date upon which the Optionee acquires an undivided 65% Interest,
or would have acquired an undivided 65% Interest if the Optionor did not
exercise its right to retain the 16% Interest under Article 15, in the Property
in accordance with paragraph 3.3.



--------------------------------------------------------------------------------



- 6 -

(ii)       "Simple Majority" means a decision made by the Management Committee
by more than 50% of the votes represented and entitled to be cast at a meeting
thereof.

(jj)       "Special Majority" means a decision made by the Management Committee
by more than 66.6% percent of the votes represented and entitled to be cast at a
meeting thereof.

(kk)       "$" means US Dollars.

1.2       The words "Article", "paragraph", "sub-paragraph", "herein" and
"hereunder" refer to articles, paragraphs and sub-paragraphs in this Agreement.
The words "this Agreement" include every Schedule or Appendix attached hereto.

1.3       The captions and the emphases of the defined terms have been inserted
for convenience and do not define the scope of any provision.

2.         REPRESENTATIONS, WARRANTIES AND COVENANTS

2.1       Each Party represents and warrants to the other Parties hereto that:

(a)        it is a company duly incorporated, organized and validly subsisting
under the laws of its incorporating jurisdiction;

(b)        it has full power and authority to carry on its business and to enter
into this Agreement and any agreement or instrument referred to or contemplated
by this Agreement;

(c)        neither the execution and delivery of this Agreement nor any of the
agreements referred to herein or contemplated hereby, nor the consummation of
the transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a Party;
and

(d)        the execution and delivery of this Agreement and the agreements
contemplated hereby will not violate or result in the breach of the laws of any
jurisdiction applicable or pertaining thereto or of its constating documents.

2.2       The Optionor represents and warrants to the Optionee that:

(a)        unless otherwise provided herein, the Optionor, or an agent of the
Optionor, is the holder of approximately 5,000 acres of land currently
comprising the Property, which was obtained by the acquisition of mineral leases
over or by claim staking such lands;

(b)        to the best of the knowledge of the Optionor, the Property is free
and clear of all liens and encumbrances, and is in good standing under the
mining laws of the State of New Mexico and the United States of America;



--------------------------------------------------------------------------------



- 7 -

(c)        to the best of the knowledge of the Optionor, all of the mineral
claims comprising the Property have been located in accordance with the mining
laws of the State of New Mexico and the United States of America, and in
accordance with local customs, rules and regulations; and

(d)        there is no litigation, proceeding or investigation pending or
threatened against the Optionor with respect to the Property, nor does the
Optionor know, or have any grounds to know after due enquiry, of any basis for
any litigation, proceeding or investigation which would affect the Property.

2.3       The representations, warranties and covenants herein-before set out
are conditions on which the Parties have relied in entering into this Agreement
and will survive the acquisition of any interest in the Property by the Optionee
and each Party will indemnify and save the other harmless from all loss, damage,
cause, actions and suits arising out of or in connection with any breach of any
representation, warranty, covenant, agreement or condition made by them and
contained in this Agreement.

3.

         OPTION



3.1       Subject to Article 15, the Optionor hereby gives and grants to the
Optionee the sole and exclusive right and option to acquire up to a 65%
undivided Interest in the Property, free and clear of all charges, encumbrances
and claims, in accordance with the terms of this Agreement (the "Option").

3.2       The Option will be exercised by the Optionee as follows:

(a)        paying to the Optionor $250,000 on the Effective Date;

(b)        issuing to the Optionor 5,000,000 common shares in the capital of the
Optionee on the Effective Date;

(c)        subject to the terms of Article 5, incurring minimum Expenditure
Costs of $44,500,000 on the Property as follows:

(i)        $1,000,000 on or before first anniversary of the Effective Date;

(ii)       a further $1,000,000 on or before the second anniversary of the
Effective Date;

(iii)      a further $1,500,000 on or before the third anniversary of the
Effective Date;

(iv)       a further $10,000,000 on or before the fourth anniversary of the
Effective Date;

(v)        a further $10,000,000 on or before the fifth anniversary of the
Effective Date;

--------------------------------------------------------------------------------

- 8 -

(vi)       a further $10,000,000 on or before the sixth anniversary of the
Effective Date; and

(vii)      a further $11,000,000 on or before the seventh anniversary of the
Effective Date.

3.3       Provided the Optionee is not default of the requirements of paragraph
3.2, once the Optionee has incurred:

(a)        $13,500,000 of the $44,500,000 in Expenditure Costs set out in
paragraph 3.2(c), the Optionee will have immediately acquired an undivided 25%
Interest and the First Operative Date will be deemed to have occurred; and

(b)        the remaining $31,000,000 of the $44,500,000 in Expenditure Costs set
out in sub-paragraph 3.2(c), the Optionee will have immediately acquired a
further undivided 40% Interest and the Second Operative Date will be deemed to
have occurred.

3.4       Upon the Optionee earning the initial 25% Interest, or the further 40%
Interest, the Optionor will take all steps to transfer the undivided Interest to
the Optionee, including, without limitation, the delivery to the Optionee a duly
executed transfer in registrable form transferring the applicable undivided
percentage right, title and Interest in the Property free and clear of all
charges, encumbrances and claims, in favour of the Optionee. Prior to the
delivery of such transfer, the transfer will be deemed to have occurred on the
date the 25% Interest, or the further 40% Interest, was earned and the Optionee
will be entitled to its share of Minerals in accordance with the Optionee's
earned Interest at the time.

3.5       Until the Optionee has incurred all of the Expenditure Costs and
earned its entire Interest, the Optionor will keep the Property in good
standing, free and clear of all liens and encumbrances resulting from its
activities, by the doing and filing of assessment work as described in paragraph
7.2(a).

3.6       This Agreement, or a memorandum of this Agreement, will, upon the
written request of the Optionee, be recorded in the office of any governmental
agency so requested, in order to give notice to third parties of the option
interest of the Optionee in the Property and this Agreement. Each Party hereby
covenants and agrees with the requesting Party to execute such documents as may
be necessary to perfect such recording.

4.

         CONFIRMATION OF RESOURCES



4.1       Within 60 days of the fourth anniversary of the Effective Date the
Operator will cause a detailed evaluation, conducted in accordance with National
Instrument 43-101 of the Canadian Securities Administrators by a third party
engineering firm selected by the Optionor and agreed to by the Optionee, that
calculates the weight in pounds of measured, indicated and/or inferred mineral
resources consisting of U3O8 based on a cut-off grade of 0.02% on the Property
based upon the information and results from previous exploration and development
work conducted on the Property, including the results from the work funded by
the Optionee and conducted on the Property after the Effective Date. The costs
of the evaluation will constitute Expenditure Costs.

--------------------------------------------------------------------------------

- 9 -

5.         TERMINATION OF OPTION

5.1       This Agreement and the Option will terminate and the Optionee will
have no further interest:

(a)        if, by 5:00 p.m. (Pacific Time) on the seventh day after the
Effective Date, the Optionee fails to pay the Optionor the amount set out in
sub-paragraph 3.2(a) by way of wire transfer, certified cheque or bank draft;

(b)        if, by 5:00 p.m. (Pacific Time) on the seventh day after the
Effective Date, the Optionee fails to provide the Optionor with the share
certificate representing 5,000,000 common shares in the capital of the Optionee
in accordance with sub-paragraph 3.2(b);

(c)        if the Optionee fails to incur the Expenditure Costs pursuant to
sub-paragraphs 3.2(c)(i), 3.2(c)(ii), 3.2(c)(iii), 3.2(c)(iv), 3.2(c)(v),
3.2(c)(vi) or 3.2(c)(vii) by 5:00 p.m. (Pacific Time) on the seventh day after
each respective anniversary of the Effective Date and the failure to incur the
Expenditure Costs is not due to events or circumstances beyond the Optionee's
control; or

(d)        if the Optionee gives notice in accordance with paragraph 6.1.

Notwithstanding paragraph 5.1(c), the Optionee will continue to own any Interest
earned pursuant to paragraph 3.3(a).

6.

         TERMINATION PRIOR TO THE second OPERATIVE DATE



6.1       At any time prior to the Second Operative Date, the Optionee may
terminate this Agreement and the Option so long as it is not in default of any
of its obligations under this Agreement, by giving 30 days notice in writing to
that effect to the Optionor and on receipt of such notice by the Optionor, or if
the Option is terminated pursuant to paragraph 5.1, this Agreement will be of no
further force or effect provided, however, that the Optionee will:

(a)        have the right and obligation to remove from the Property within six
(6) months of the effective date of termination, all equipment erected,
installed or brought upon the Property by or at the instance of the Optionee,
unless such equipment was erected, installed or brought upon the Property in
satisfaction of the Optionee's obligations to contribute Expenditure Costs as
set out in sub-paragraph 3.2;

(b)        pay for any environmental clean-up or remediation costs or liability
which have been incurred or arise from Mining Operations between the Effective
Date up to the date this Agreement is terminated;



--------------------------------------------------------------------------------



- 10 -

(c)        quitclaim any Interest in the Property and return any shares or other
property which represents its Interest to the Optionor (excluding any Interest
which the Optionee may have already earned pursuant to sub-paragraph 3.3(a); and

(d)        deliver to the Optionor all technical information, surveys, data,
reports, and other documents relating to the Property.

7.         OBLIGATIONS OF THE OPTIONOR DURING OPTION PERIOD

7.1       The Parties agree that during the Option Period the Optionor will be
the Operator of the Property and will be responsible for all administration,
exploration, development and field operations with respect to the exploration
and development of the Property.

7.2       During the Option Period the Optionor will:

(a)        maintain in good standing those mineral claims comprising the
Property by the doing and filing of assessment work or the making of payments in
lieu thereof, by the payment of taxes and rentals, and the performance of all
other actions which may be necessary in that regard and in order to keep such
mineral claims free and clear of all liens and other charges arising from the
Optionor's activities thereon except those at the time contested in good faith
by the Optionor;

(b)        permit the Optionee, or its representative duly authorized in
writing, at the Optionee's expense, to visit and inspect the Property at all
reasonable times and intervals, and data obtained by the Optionor as a result of
its operations thereon, provided always that the Optionee or its representative
will abide by the rules and regulations laid down by the Optionor relating to
matters of safety and efficiency in its operations;

(c)        do all work, and will ensure that all work performed by the
Optionor's contractors on the Property is done in a good and workmanlike fashion
and in accordance with all applicable laws, regulations, orders and ordinances
of any governmental authority;

(d)        indemnify and save the Optionee harmless in respect of any and all
costs, claims, liabilities and expenses arising out of the negligent performance
by the Optionor of its activities on the Property;

(e)        indemnify and save the Optionee harmless in respect of any and all
costs, claims, liabilities and expenses arising out of Mining Operations which
were not approved by the Management Committee in accordance with the terms of
this Agreement; and

(f)        deliver to the Optionee, forthwith upon receipt thereof, copies of
all reports, maps, assay results and other technical data compiled by or
prepared at the direction of the Optionor with respect to the Property, as well
as regular reports as to the spending of the Expenditure Costs made by the
Optionor.

--------------------------------------------------------------------------------

- 11 -

8.         FORMATION OF THE JOINT VENTURE

8.1       Upon the Optionee earning the initial 25% Interest in the Property,
the Optionor and Optionee agree to associate and participate in a joint venture
(the "Joint Venture") for the further exploration and development of the
Property, and, if deemed warranted, bringing the Property or a portion thereof
into commercial production by establishing and operating a Mine. The Joint
Venture will be administered in accordance with the terms of this Agreement,
unless otherwise agreed upon in writing by the Parties prior to the First
Operative Date, which will include, without limitation, the provision for all
Expenditure Costs to be incurred in accordance with Article 12.

8.2       On the Second Operative Date, and if the Optionor does not exercise
its right to retain or earn back a 16% Interest pursuant to Article 15, the
respective Interests of the Parties will be Optionor - 35%, and Optionee - 65%.
If the Optionor does exercise its right to retain or earn back a 16% Interest
pursuant to Article 15, then on the Second Operative Date, the respective
Interests of the Parties will be Optionor-51%, and Optionee-49%.

8.3       Before the Second Operative Date, the Optionor will not be required to
contribute to the costs of the exploration and development of the Property.
After the Second Operative Date, each of the Optionor and Optionee will
contribute to the Costs in accordance with their Proportionate Share.

8.4       Except as expressly provided in this Agreement, and except for any
activities involving or affecting the Area of Common Interest, each Party will
have the right independently to engage in and receive full benefits from
business activities, whether or not competitive with the Joint Venture, without
consulting any other Party. The doctrines of "corporate opportunity" or
"business opportunity" will not be applied to any other activity, venture or
operation of any Party and no Party will have any obligation to another Party
with respect to any opportunity to acquire any assets outside of the Property at
any time, or within the Property after the termination of this Agreement. Unless
otherwise agreed in writing, no Party will have any obligation to mill,
beneficiate or otherwise treat any Minerals or any other Party's share of
Minerals in any facility owned or controlled by such Party.

8.5       Except as otherwise provided herein, the Parties will bear all Costs
and all liabilities arising under this Agreement (as they relate to the Property
only) and will own the Property, the Assets and any Mine all in proportion to
their respective Interests.

9.         MANAGEMENT COMMITTEE

9.1       A Management Committee will be established on or forthwith after the
Effective Date. Except as herein otherwise provided, the Management Committee
will make all decisions in respect of Mining Operations.



--------------------------------------------------------------------------------



- 12 -

9.2       Each Party will forthwith appoint one representative and one alternate
representative to the Management Committee. The alternate representative may act
for a Party's representative in his or her absence.

9.3       The Operator will call a Management Committee meeting at least once
every three months, and, in any event within 14 days of being requested to do so
by any representative.

9.4       The Operator will give notice, specifying the time and place of, and
the agenda for, the meeting to all representatives at least seven days before
the time appointed for the meeting. The Management Committee will determine the
location of the meetings of the Management Committee having regard to balance of
convenience of all Parties. Each agenda for a meeting will include the
consideration and approval of the minutes of the immediately preceding meeting
of the Management Committee.

9.5       Notice of a meeting will not be required if representatives of all of
the Parties are present and unanimously agree upon the agenda.

9.6       A quorum for any Management Committee meeting will be present if a
representative of each of the Parties holding an Interest is present. If a
quorum is present at the meeting, the Management Committee will be competent to
exercise all of the authorities, powers and discretions bestowed upon it
hereunder. If a Management Committee meeting is terminated and rescheduled
because of a lack of quorum, the Management Committee will be able to transact
any business at the re-scheduled meeting even if a quorum is not present at the
commencement of the rescheduled meeting. A representative may attend and vote at
a meeting of the Management Committee by telephone conference call in which each
representative may hear, and be heard by, the other representatives.

9.7       Subject to paragraph 9.8 the Management Committee will decide every
question submitted to it by consensus, however in the event consensus is not
possible, the question will be determined by a vote with each representative
being entitled to cast that number of votes which is equal to its Party's
Interest percentage. Other than as is expressly set out herein to the contrary,
the Management Committee will make decisions by Simple Majority.

9.8       Notwithstanding anything else in this Agreement, the following
decisions of the Management Committee shall require approval of 100% of the
votes cast at a duly called meeting:

(a)        any cessation of operations of any mine for a period exceeding 10
days;

(b)        any recommencement of operations after a cessation of operations
contemplated in (a) above;

(c)        the disposition of any Assets which have a value in excess of $1
million;



--------------------------------------------------------------------------------



- 13 -

(d)        incurring any liability or obligation not in the ordinary course and
not approved in a Program and Budget that exceeds $500,000;

(e)        settling any law suit or insurance claim;

(f)        acceptance of a Feasibility Report; and

(g)        commencement of Construction of a Mine.

9.9       The representative of the Operator will be the chair of the Management
Committee meeting.

9.10     The Operator will ensure that minutes of Management Committee meetings
are taken and circulated to each representative within a reasonable time
following the termination of the meeting, and in any event no later than the
time of delivery of the notice of the next meeting of the Management Committee.

9.11     The Management Committee may make decisions by obtaining the consent in
writing of the representatives of all Parties. Any decision so made will be as
valid as a decision made at a duly called and held meeting of the Management
Committee.

9.12     Management Committee decisions made in accordance with this Agreement
will be binding upon all of the Parties.

9.13     Each Party will bear the expenses incurred by its representative and
alternate representative in attending meetings of the Management Committee.

9.14     The Management Committee may, by agreement of the representatives of
all the Parties, establish such other rules of procedure, not inconsistent with
this Agreement, as the Management Committee deems fit.

10.       APPOINTMENT OF OPERATOR

10.1     Unless otherwise agreed by the Parties in writing, and except as
otherwise provided in this Article 10, the Optionor will act as Operator until
the Second Operative Date, at which time the Operator will be the party with the
largest Interest. If, after the Second Operative Date, the Parties' Interests
change, the party with the largest Interest will be the Operator.

10.2     The Party acting as Operator may resign as Operator on at least 90
days' notice to all the Parties. In that event, the Operator will be selected by
the Management Committee by the casting of that number of votes which is equal
to each Party's Interest, such resignation to be effective as of a date
designated by the Management Committee.

10.3     The Management Committee may, by Special Majority, remove the Party
acting as Operator if:



--------------------------------------------------------------------------------



- 14 -

(a)        that Party makes an assignment for the benefit of its creditors, or
consents to the appointment of a receiver for all or substantially all of its
property, or files a petition in bankruptcy or is adjudicated bankrupt or
insolvent; or

(b)        a court order is entered without that Party's consent:

(i)        appointing a receiver or trustee for all or substantially all of its
property; or

(ii)       approving a petition in bankruptcy or for a reorganization pursuant
to the applicable bankruptcy legislation or for any other judicial modification
or alteration of the rights of creditors;

(c)        the Operator is in default under this Agreement and fails to cure
such default, or to commence bona fide curative measures, within 30 days of
receiving notice of the default from a non-Operator;

(d)        the Operator fails to meet any of its obligations pursuant to section
11; or

(e)        the Operator undergoes a change in Control.

10.4     If the Management Committee, acting in accordance with paragraph 10.3,
removes the Party acting as Operator, such removal will be effective as of a
date designated by the Management Committee.

10.5     If the Operator resigns or is removed, in accordance with paragraph
10.3, the Management Committee will thereupon select another Party to become the
Operator effective as of a date established by the Management Committee.

10.6     The new Operator will assume all of the rights, duties, liabilities and
status of the previous Operator as provided in this Agreement. The new Operator
will have no obligation to hire any employees of the former Operator resulting
from this change of Operator.

10.7     Upon ceasing to be Operator, the former Operator will forthwith deliver
to the new Operator custody of all Assets, Property, books, records, and other
property both real and personal which it prepared or maintained in its capacity
as Operator.

10.8     If the Operator resigns or is removed and no other Party consents to
act as Operator, the Joint Venture will be terminated and the Party which was
the Operator may, if it consents to act, continue to act as Operator to effect
the termination. The Parties will be obligated to fund each of their respective
Proportionate Shares of the Costs incurred to effect the termination.

11.       RIGHTS, DUTIES AND STATUS OF OPERATOR

11.1     The Operator in its operations hereunder will be deemed to be an
independent contractor. The Operator will not act or hold itself out as agent
for any of the Parties nor make any commitments on behalf of any of the Parties
unless specifically permitted by this Agreement or directed in writing by a
Party.



--------------------------------------------------------------------------------



- 15 -

11.2     Subject to any specific provision of this Agreement and subject to it
having the right to reject any direction on reasonable grounds by virtue of its
status as an independent contractor, the Operator will perform its duties
hereunder in accordance with the directions of the Management Committee and in
accordance with this Agreement.

11.3     The Operator will manage and carry out Mining Operations substantially
in accordance with Programs, Feasibility Reports, Operating Plans, Mine
Maintenance Plans and Mine Closure Plans adopted by the Management Committee and
in connection therewith will, in advance if reasonably possible, notify the
Management Committee of any change in Mining Operations which the Operator
considers material and if it is not reasonably possible, the Operator will
notify the Management Committee so soon thereafter as is reasonably possible.

11.4     The Operator will have the sole and exclusive right and authority to
manage and carry out all Mining Operations in accordance herewith and to incur
the costs required for that purpose. In so doing the Operator will:

(a)        comply with the provisions of all agreements or instruments of title
under which the Property or Assets are held;

(b)        obtain all work permits, environmental approvals, and subject to
Article 27 insurances, as required to carry out exploration and development
programs,

(c)        maintain the Property's mineral leases and rights in good standing,

(d)        pay all Costs properly incurred promptly as and when due;

(e)        keep the Property and Assets free of all liens and encumbrances
(other than those, if any, in effect on the Effective Date, those the creation
of which is permitted pursuant to this Agreement, or builder's or mechanic's
liens) arising out of the Mining Operations and, in the event of any lien being
filed as aforesaid, proceed with diligence to contest or discharge the same;

(f)        with the approval of the Management Committee prosecute claims and,
where a defence is available, defend litigation arising out of the Mining
Operations, provided that any Participant may join in the prosecution or defence
at its own expense;

(g)        subject to paragraph 24.6, perform such assessment work or make
payments in lieu thereof and pay such rentals, taxes or other payments and do
all such other things as may be necessary to maintain the Property in good
standing, including, without limiting generality, staking and re-staking mining
claims, and applying for licenses, leases, grants, concessions, permits, patents
and other rights to and interests in the Minerals;



--------------------------------------------------------------------------------



- 16 -

(h)        maintain books of account in accordance with the Accounting
Procedure, provided that the judgment of the Operator as to matters related to
the accounting, for which provision is not made in the Accounting Procedure,
will govern if the Operator's accounting practices are in accordance with
generally accepted accounting principles in the mining industry in Canada;

(i)        perform its duties and obligations hereunder in a sound and
workmanlike manner, in accordance with sound mining and engineering practices
and other practices customary in the United States mining industry, in
substantial compliance with all applicable federal, state, county and municipal
laws, by-laws, ordinances, rules and regulations and this Agreement and in
accordance with the care and skill normally expected by someone conducting and
managing exploration, development and mining activities on behalf of the legal
or beneficial owners of the Property;

(j)        prepare and deliver the reports provided for in paragraph 25.2;

(k)        have such additional duties and obligations as the Management
Committee may from time to time determine; and

(l)        manage and execute all Programs approved in accordance with this
Agreement, including payments to any third party consultants and contractors
engaged by the Operator.

12.       APPROVAL OF PROGRAMS PRIOR TO THE SECOND OPERATIVE DATE

12.1     The Operator will prepare draft Programs for consideration by the
Management Committee. Unless otherwise agreed to by the Management Committee,
each Program will cover a calendar quarter. The draft Program will contain a
statement in reasonable detail of the proposed Mining Operations, estimates of
all Expenditure Costs to be incurred and an estimate of the time when they will
be incurred, and will be delivered to the Optionee by no later than 30 days
prior to the period to which the draft Program relates. Each draft Program will
be accompanied by such reports and data as are reasonably necessary for the
Optionee to evaluate and assess the results from the Program for the then
current year and, to the extent not previously delivered, from earlier Programs.

12.2     The Optionee will review the draft Program prepared by the Operator,
and no later than 15 days after receiving a draft Program, either reject the
Program or approve the Program. In the event the Program is rejected the
Operator will prepare an alternate Program mutually acceptable to the Optionee
and the Operator.

12.3     Once the Program is adopted by the Optionee, the Optionee will fund the
Program within 15 days of such adoption by depositing the amount of the program
budget into a bank account maintained by the Operator solely for receipt and
payment of the Expenditure Costs the Optionee is obligated to make pursuant to
sub-paragraph 3.2. The Operator will be entitled to an allowance for a cost
overrun of twenty-five percent (25%) in addition to any budgeted Costs and any
cost overruns so incurred will be deemed to be included in the Program, as
adopted. Unless approved by the Optionee, the Operator will be exclusively
liable for the payment of all cost overruns incurred in excess of 125% of any
budgeted Expenditure Costs.

--------------------------------------------------------------------------------

- 17 -

12.4     The Operator will be entitled to invoice the Optionee:

(a)        no more frequently than monthly, the Expenditure Costs incurred and
paid by the Operator in carrying out a Program; or

(b)        60 days in advance of requirements, estimated to be incurred and paid
by the Operator in carrying out a Program.

Each invoice will be signed by a financial officer of the Operator. The Optionee
will pay to the Operator the amount invoiced within 30 days of receipt of the
invoice.

12.5     Unless otherwise directed by the Management Committee, the Operator may
suspend or terminate prematurely any Program when the Operator, in good faith,
considers that conditions are not suitable for the proper continuation or
completion of the Program or the results obtained to that time eliminate or
substantially impair the technical rationale on which the Program was based.

12.6     If the Operator suspends or prematurely terminates a Program pursuant
to paragraph 12.5, any funds advanced by the Optionee for that Program in excess
of the Expenditure Costs incurred prior to the suspension or premature
termination, and such funds will be refunded within 60 days of the suspension or
premature termination. Unless approved by the Optionee, the Operator will be
exclusively liable for the payment of all cost overruns incurred in excess of
125% of any budgeted Expenditure Costs.

13.       APPROVAL OF PROGRAMS AFTER THE SECOND OPERATIVE DATE

13.1     Any Programs required subsequent to the Second Operative Date to bring
the Property to the stage of the Feasibility Report, will be approved in the
same manner as set out in Section 16.

13.2     All costs incurred by the Operator in implementing Programs approved
after the Second Operative Date will be deemed to be Costs and will be paid for
by the Parties pro-rata in accordance with their Proportionate Shares.

14.       FEASIBILITY REPORT

14.1     Except as provided in paragraph 14.2, a Feasibility Report will only be
prepared with the approval of:

(a)        the Management Committee and Optionee if it will be funding the
Feasibility Report as part of the Expenditure Costs, before the Second Operative
Date, or



--------------------------------------------------------------------------------



- 18 -

(b)        the Management Committee, after the Second Operative Date.

After the Second Operative Date, the costs for the Feasibility Report will be
shared pro-rata in proportion with the Parties' Proportionate Shares.

14.2     The Operator will provide copies of the completed Feasibility Report to
each of the Parties forthwith upon receipt, together with copies of all of the
latest technical data and information generated or received by the Operator from
any Programs which is not contained in the Feasibility Report.

14.3     Notwithstanding the provisions of paragraph 14.1, if a Party (the
"Proponent") is of the view that a Feasibility Report should be prepared, such
Party will give notice thereof to the Operator and the Operator will call a
Management Committee meeting to consider the matter. If the Management Committee
fails to approve the preparation of the Feasibility Report supported by the
Proponent, the Proponent may, either alone or with other Parties, at its or
their sole cost, prepare a Feasibility Report. If such Feasibility Report
indicates that production from the Property would be profitable to the
Proponent, the Proponent will deliver the Feasibility Report to the Operator who
will then call a Management Committee meeting to consider the Proponent's
Feasibility Report. If the Management Committee adopts the Feasibility Report it
will become a Feasibility Report for all purposes, and the non-contributing
Parties may either pay the Proponent an amount equal to 150% of their respective
proportionate costs of the preparation of the Feasibility Report, or will suffer
reduction of their respective Interests pursuant to paragraph 16.3.

15.       OPTIONOR'S RIGHT TO EARN BACK INTEREST

15.1     Notwithstanding Article 3, the Optionor will have up to 90 days after
the date the Feasibility Report is delivered to the Parties, to elect whether or
not to retain or earn back, as the case may be (depending on whether or not the
Optionee has earned its entire 65% Interest in the Property) a 16% Interest in
the Property by paying $25,000,000 to the Optionee.

15.2     If at the time the Optionor gives the Optionee notice of its intention
to retain or earn back a 16% Interest, the Optionee has not spent or forwarded
to the Operator, all of the Expenditure Costs, then the amount of unspent or
non-forwarded Expenditure Costs will be deducted from the $25,000,000 the
Optionor is required to pay to the Optionee.

15.3     If the Optionor elects to retain or earn back a 16% Interest, the
Optionor will give notice to the Optionee within the time set out in paragraph
15.1, and the Optionor will pay the $25,000,000 to the Optionee within 30 days
of such notice.

15.4     If at the time the Optionor exercises its right to retain or earn back
the 16% interest pursuant to this Article 15, the Optionor has already
transferred more than 49% Interest to the Optionee, the Optionee will deliver to
the Optionee a duly executed transfer in registrable form transferring the
applicable Interest back to the Optionor.

--------------------------------------------------------------------------------

- 19 -

16.       ELECTION TO PARTICIPATE AND CONTRIBUTIONS TO REMAINING COSTS

16.1     Each Party with an Interest is required, within 60 days of its receipt
of any Program by the Operator with an estimate of the Costs thereof, to give
the Operator notice committing to contribute its Proportionate Share of such
Costs (unless no Costs are expected to be payable by such Party) after the
relevant Operative Date (the "Notice of Election to Contribute"). If after such
60 days, a party has either provided the Operator with notice that it will not
contribute to such Costs, or has not provided any notice at all (hereinafter
referred to as the "Departing Participant"), the other party (the "Remaining
Participant") shall be entitled to commence such construction and development
Costs, in which case it shall be obligated to purchase, and the Departing
Participant shall be obligated to sell, the Departing Participant's Interest,
for fair market value, as determined by the procedure set out in this Article
16.

16.2     Prior to the Second Operative Date, the Optionee will be solely
responsible for all Costs. After the Second Operative Date, the Parties will be
responsible for all Costs pro-rata in accordance with their Proportionate
Shares.

16.3      (a)       On the First Operative Date, the Parties' respective
Interests and Costs contributed will be deemed to be as follows.

(i)        If the Optionor does not exercise its right to retain or earn back a
16% Interest pursuant to Article 15:

 

Deemed Costs Up to Operative Date

Interest

OPTIONEE

$ 13,500,000

25%

OPTIONOR

$ 40,500,000

75%

(ii)       If the Optionor does exercise its right to retain or earn back a 16%
Interest pursuant to Article 15:

 

Deemed Costs Up to Operative Date

Interest

OPTIONEE

$ 4,860,000

9%

OPTIONOR

$ 49,140,000

91%

(b)        On the Second Operative Date, the Parties' respective Interests and
Costs contributed will be deemed to be as follows.

(i)        If the Optionor does not exercise its right to retain or earn back a
16% Interest pursuant to Article 15:



--------------------------------------------------------------------------------



- 20 -



 

Deemed Costs Up to Operative Date

Interest

OPTIONEE

$ 44,500,000

65%

OPTIONOR

$ 23,961,538

35%

(ii)      If the Optionor does exercise its right to retain or earn back a 16%
Interest pursuant to Article 15:

 

Deemed Costs Up to Operative Date

Interest

OPTIONEE

$ 33,546,154

49%

OPTIONOR

$ 34,915,384

51%

16.4    The fair market value of the Interest of the Departing Participant shall
be determined by a panel of two qualified independent investment banking firms
one of which shall be retained by the Departing Participant and one of which
shall be retained by the Remaining Participant. Each independent investment
banking firm shall submit their determination of fair market value within 90
days from their date of retention. If the higher determination is not more than
110% of the lower determination, the Fair Market Value shall be the average of
the two determinations. If the higher determination is greater than 110% of the
lower determination, the two independent investment banking firms shall appoint
a third independent banking firm whose determination of the fair market value of
the Departing Participant's Interest shall be the fair market value. The
Remaining Participant shall pay the Departing Participant the fair market value
for the Departing Participant's Interest within 90 days from the date the
evaluation, or such other date as agreed to between the parties, and the
Departing Participant will transfer all of its legal and beneficial title to the
Property and Assets upon such payment.

16.5    If after the First Operative Date or the Second Operative Date and after
the Parties elect to contribute their Proportionate Share of the Costs, a Party
fails to do so for any reason, the Interest of each contributing Participant
will be increased and that of each defaulting Participant will be decreased as
Costs are incurred so that the Interest of each Party at all times is that
percentage which is equivalent to:

(a)       the sum of (i) its Deemed Costs up to the relevant Operative Date and
(ii) its contribution to Costs;

divided by

(b)       the sum of (i) the Deemed Costs of the Optionee and the Optionor, and
(ii) the total Costs of all the Parties;

multiplied by



--------------------------------------------------------------------------------



- 21 -

(c)       100.

Then, at the Completion Date, each defaulting Participant will be deemed to have
assigned and conveyed its Interest to the contributing Participants and if there
are more than one contributing Participant, then in proportion to their
respective Interests.

16.6    If the effect of the application of paragraph 16.5 reduces any Party's
Interest to 10% or less, it will forfeit its Interest to the remaining
Participants for no additional consideration.

16.7    Once the Parties elect to contribute their Proportionate Share of the
Costs, the Participants will diligently proceed with bringing a Mine into
production in substantial conformity with the Feasibility Report. If the
Participants fail to commence the implementation of the Feasibility Report
within twelve months of Costs being fully committed (for reasons other than
general economic conditions in the mining industry), any Departing Party which
forfeited the right to contribute to Costs pursuant to paragraph 16.1, will have
the right, exercisable in the 30 days following the expiration of such twelve
month period, to reacquire from the Participants not less than all of its
Interest as last held, by paying its Proportionate Share of Costs incurred to
the end of such twelve month period (together with interest at the Prime Rate
plus 2%) to the Participants in proportion to their respective Interests.

16.8    During the twelve-month period referred to in paragraph 16.7, neither
the Operator nor any Participant will be obliged to provide any Departing Party
with the results of any work carried out on the Property, the Participants' sole
obligation during such period being to provide any Departing Party, on the
written request which can be made only once during the said twelve months, with
a summary of the nature of the work carried out and the total Costs thereof.

17.       CONSTRUCTION PERIOD

17.1    Subject to paragraphs 17.7, the Management Committee will cause the
Operator to, and the Operator will, proceed with Construction with all
reasonable dispatch after a Notice of Election to Contribute has been given.
Construction will be substantially in accordance with the Feasibility Report,
subject to the right of the Management Committee to cause such other reasonable
variations in Construction to be made as the Management Committee, deems
necessary and advisable.

17.2    The Operator will prepare Programs for consideration by the Management
Committee. Unless otherwise agreed to by the Management Committee, each Program
will cover a budget year. The Program will contain a statement in reasonable
detail of the proposed Mining Operations, estimates of all Construction Costs to
be incurred and an estimate of the time when they will be incurred, and will be
delivered to each Participant by no later than 60 days prior to the period to
which the Program relates. Each Program will be accompanied by such reports and
data as are reasonably necessary for each Participant to evaluate and assess the
results from the Program for the then current year and, to the extent not
previously delivered, from earlier Programs.

--------------------------------------------------------------------------------

- 22 -

17.3    The Management Committee will review the Program prepared and, if it
agrees, adopt the Program with such modifications, if any, as the Management
Committee deems necessary. The Operator will be entitled to an allowance for a
cost overrun of 25% in addition to any budgeted Construction Costs and any cost
overruns so incurred will be deemed to be included in the Program, as adopted.
Unless agreed by the Parties, the Operator will be exclusively liable for the
payment of all cost overruns incurred in excess of 125% of any budgeted
Construction Costs.

17.4    Once the Program is adopted by the Parties and after the Second
Operative Date, the Participants will fund the Program in accordance with each
of their proportionate Shares in the Property. If any Participant elects not to
contribute to a Program, it will have its Interest diluted in the manner
contemplated in paragraphs 16.5 and 16.6.

17.5    The Operator will be entitled to invoice the Participants:

(a)       no more frequently than monthly, the Costs incurred and paid by the
Operator in carrying out a Program; or

(b)       not more than 60 days in advance of requirements, estimated to be
incurred and paid by the Operator in carrying out a Program.

17.6    Each invoice will be signed by a financial officer of the Operator. The
Participants will pay to the Operator the amount invoiced within 30 days of
receipt of the invoice.

17.7    Unless otherwise directed by the Management Committee, the Operator may
suspend or terminate prematurely any Program when the Operator, in good faith,
considers that conditions are not suitable for the proper continuation or
completion of the Program or the results obtained to that time eliminate or
substantially impair the technical rationale on which the Program was based.

17.8    If the Operator suspends or prematurely terminates a Program pursuant to
paragraph 17.7, any funds advanced by the Participants for that Program in
excess of the Construction Costs incurred prior to the suspension or premature
termination, and such funds will be refunded within 60 days of the suspension or
premature termination. Unless agreed by the Parties, the Operator will be
exclusively liable for the payment of all Costs incurred in excess of 125% of
any budgeted Construction Costs.

17.9    If any Participant, after having committed to contribute pursuant to
paragraph 17.3, fails to pay an invoice within the 30-day period referred to in
paragraph 17.6 the Operator may by notice demand payment. If no payment is made
within the period of 30 days next succeeding the receipt of the demand notice,
that Participant shall be deemed to have forfeited its right to contribute to
any further Costs under this Agreement and it shall be deemed to have elected
not to contribute to each Program subsequently conducted and accordingly, shall
have its Interest reduced in the manner contemplated in paragraphs 16.5 and
16.6.



--------------------------------------------------------------------------------



- 23 -

17.10   The Operator shall expend all monies advanced by a Participant rateably
with the advances of the other Participants. If the Operator suspends or
prematurely terminates a Program, any funds advanced by a Participant in excess
of that Participant's Proportionate Share of Construction Costs incurred prior
to the suspension or premature termination shall be refunded within 60 days of
the suspension or premature termination. Unless approved unanimously by the
Management Committee, the Operator shall be exclusively liable for the payment
of all Costs incurred in excess of 125% of any budgeted Construction Costs.

17.11   If any Program is altered, suspended or terminated prematurely so that
the Construction Costs incurred on that Program as altered, suspended or
terminated are less than 80 percent of the Construction Costs set out in the
adopted Program, any Party which elected not to contribute to that Program shall
be given notice of the alteration, suspension or termination by the Operator and
shall be entitled to contribute its Proportionate Share of the Construction
Costs incurred on that Program by payment thereof to the Operator within 30 days
after receipt of the notice, but shall not be entitled to review the results of
the Program until it has made full payment. If payment is not made by that Party
within the 30 days aforesaid it shall forfeit its right to contribute to that
Program without a demand for payment being required to be made thereafter by the
Management Committee. If payment is made by that Party within the 30 days as
aforesaid, the Operator shall distribute the payment to the original
Participants pro rata according to their respective contributions to the
Program, and shall deliver to the new Participant copies of all data previously
delivered to the other Participants with respect to that Program.

17.12   If the Operator fails to submit a draft Program or a revised Program for
a period of 6 months from the date the last Program expired, the following shall
apply:

(a)       the Operator shall not be entitled to submit a draft Program or
revised Program for the subject period;

(b)       any Participant other than the Operator, whose Interest is not less
than 20% may, within 15 days following the date by which the Operator's draft
Program or revised Program was due, submit a draft Program (the "Non-Operator's
Program") for the subject period for consideration by the Management Committee;

(c)       the Management Committee shall review the Non-Operator's Program and,
if it deems fit, adopt the Non-Operator's Program with such modifications, if
any, as the Management Committee deems necessary; the adopted Program shall then
be submitted to the Parties pursuant to paragraph 17.1;



--------------------------------------------------------------------------------



- 24 -

(d)       if the Operator is a Participant and elects to contribute to the
Non-Operator's Program, it shall remain as the Operator for the duration of the
Non-Operator's Program;

(e)       if the Operator is a Participant and elects not to contribute to the
Non-Operator's Program, it shall cease to be the Operator for the duration of
the Non-Operator's Program, and the Management Committee shall appoint another
Participant as Operator; and

(f)       following the completion of the Non-Operator's Program the former
Operator shall, subject to the provisions of paragraphs 10.1, automatically
become the Operator.

18.       OPERATOR'S FEE

18.1    Before the Second Operative Date, the Optionor may charge 10% of the
Expenditure Costs in return for its overhead functions which are not charged
directly.

18.2    Operator's fees charged on Expenditure Costs, and paid by the Optionee,
will be also be considered part of the Optionee's expenditure commitments
referred to in paragraph 3.2.

18.3    After the Second Operative Date, the Operator may charge 10% of the
Direct Charges referred to in Appendix II (which will then be deemed to form
part of the Costs for the purposes of this Agreement) in return for its overhead
functions which are not charged directly.

19.       FINANCING OF COSTS

19.1    The contributions of the Participants toward the Costs will be
individually and separately provided by them in accordance with their
Proportionate Share.

19.2    Any Party may pledge, mortgage, charge or otherwise encumber its
Interest in order to secure moneys borrowed and used by that Party for the sole
purpose of enabling it to finance its participation under this Agreement or in
order to secure by way of floating charge as a part of the general corporate
assets of that Party moneys borrowed for its general corporate purposes,
provided that the pledgee, mortgagee, holder of the charge or encumbrance (in
this paragraph called the "Chargee") will hold the same subject to the
provisions of this Agreement and that if the Chargee realizes upon any of its
security it will comply with this Agreement. The Agreement between the Party
hereto, as borrower, and the Chargee will contain specific provisions to the
same effect as the provisions of this paragraph.

20.       OPERATION OF THE MINE

20.1    Commencing on the Completion Date, all Mining Operations will be planned
and conducted and all estimates, reports and statements will be prepared and
made on the basis of a calendar year.

--------------------------------------------------------------------------------

- 25 -

20.2    With the exception of the year in which the Completion Date occurs and
the years preceding the Completion Date, an Operating Plan for each calendar
year will be submitted by the Operator to the Participants not later than
November 1 in the year immediately preceding the calendar year to which the
Operating Plan relates. Each Operating Plan will contain the following:

(a)       a description of the proposed Mining Operations;

(b)       a detailed estimate of all Costs plus a reasonable allowance for
contingencies;

(c)       an estimate of the quantity and quality of the ore to be mined and the
concentrates or metals or other products and by-products to be produced; and

(d)       such other facts as may be necessary to reasonably illustrate the
results intended to be achieved by the Operating Plan.

Upon request of any Participant the Operator will meet with that Participant to
discuss the Operating Plan and will provide such additional or supplemental
information as that Participant may reasonably require with respect thereto.

20.3    The Management Committee will adopt each Operating Plan, with such
changes as it deems necessary, by November 30 in the year immediately preceding
the calendar year to which the Operating Plan relates; provided, however, that
the Management Committee, by Special Majority, may from time to time and any
time amend any Operating Plan.

20.4    The Operator will include in the estimate of Costs referred to in
sub-paragraph 20.2(b) hereof the establishment of a trust or escrow fund
providing for the reasonably estimated costs of satisfying continuing
obligations that may remain after the permanent termination of Mining
Operations, in excess of amounts actually expended. Such continuing obligations
are or will be incurred as a result of the Joint Venture and will include such
things as monitoring, stabilization, reclamation or restoration obligations,
severance and other employee benefit costs and all other obligations incurred or
imposed as a result of the Joint Venture which continue or arise after the
permanent termination of Mining Operations and the termination of this Agreement
and settlement of all accounts. The payment of such continuing obligations will
be made on the basis of units of production, and will be in amounts reasonably
estimated to provide over the lifetime of proven and probable reserves funds
adequate to pay for such reclamation and long term care and monitoring. The
Participants will contribute to the trust or escrow fund cash (or provide
letters of credit or other forms of security readily convertible to cash in form
approved by the Management Committee). The amount contributed from time to time
for the satisfaction of such continuing obligations will be classified as Costs
hereunder but will be segregated into a separate account.

20.5    The Operator may invoice each Participant, from time to time, for that
Participant's Proportionate Share of Operating Costs incurred to the date of the
invoice, or at the beginning of each month for an advance equal to that
Participant's Proportionate Share of the estimated cash disbursements to be made
during the month. Each Participant will pay its Proportionate Share of the
Operating Costs or the estimated cash disbursements aforesaid to the Operator
within 30 days after receipt of the invoice. If the payment or advance requested
is not so made, the amount of the payment or advance will bear interest
calculated monthly not in advance from the 30th day after the date of receipt of
the invoice thereof by that Participant at a rate equivalent to the weighted
average Prime Rate for the month plus 2% until paid. The Operator will have a
lien on each Participant's Interest in order to secure that payment or advance
together with interest which has accrued thereon.

--------------------------------------------------------------------------------

- 26 -

20.6    If any Participant fails to pay an invoice contemplated in paragraph
20.5 within the 30-day period aforesaid, the Operator may, by notice, demand
payment. If no payment is made within 30 days of the Operator's demand notice,
the Operator may, without limiting its other rights at law, enforce the lien
created by paragraph 20.5 by taking possession of all or any part of that
defaulting Participant's Interest. The Operator may sell and dispose of the
defaulting Participant's Interest which it has so taken into its possession by:

(a)       first offering that Interest to the other Participants and if there
are more than one other Participant, then in proportion to the respective
Interests of the Participants who wish to accept that offer, for that price
which is the fair market value stated in the lower of two appraisals obtained by
the Operator from independent, well recognized appraisers competent in the
appraisal of mining properties; and

(b)       if the Participants have not purchased all or part of that Interest as
aforesaid, then by selling the balance, if any, either in whole or in part or in
separate parcels at public auction or by private tender (the Participants
excluding the defaulting Participant being entitled to bid) at a time and on
whatever terms the Operator will arrange, having first given notice to the
defaulting Participant of the time and place of the sale.

As a condition of the sale as contemplated in sub-paragraph 20.6(b), the
purchaser will agree to be bound by this Agreement and, prior to acquiring the
Interest, will deliver notice to that effect to the Parties, in form acceptable
to the Operator. The proceeds of the sale will be applied by the Operator in
payment of the amount due from the defaulting Participant and interest as
aforesaid, and the balance remaining, if any, will be paid to the defaulting
Participant after deducting reasonable costs of the sale. Any sale or disposal
made as aforesaid will be a perpetual bar both at law and in equity by the
defaulting Participant and its successors and assigns against all other
Participants.

21.       MILLING, MARKETING AND SALES

21.1    Prior to the Completion Date, the Parties will enter into a finalized
milling, marketing and sales agreement granting the Optionor or its parent
company the exclusive right to mill, market and sell all of the Minerals.



--------------------------------------------------------------------------------



- 27 -

21.2    All Costs involved in arranging and providing storage for the Minerals,
and all risks associated therein, will be shared by the Parties in accordance
with their Proportionate Share.

22.       SURRENDER OF INTEREST

22.1    Any Party not in default hereunder may, at any time upon notice,
surrender its entire Interest to the other Parties by giving those Parties
notice of surrender. The notice of surrender will:

(a)       indicate a date for surrender not less than three months after the
date on which the notice is given; and

(b)       contain an undertaking that the surrendering Party will:

(i)       satisfy its Proportionate Share, based on its then Interest, of all
obligations and liabilities which arose at any time prior to the date of
surrender;

(ii)      if the Operator has not included in Costs the costs of continuing
obligations as set out in paragraph 20.4, pay on the date of surrender its
reasonably estimated Proportionate Share, based on the surrendering Party's then
Interest, of the Costs of rehabilitating the Mine site and of reclamation based
on the Mining Operations completed as at the date of surrender; and

(iii)     will hold in confidence, for a period of two years from the date of
surrender, all information and data which it acquired pursuant to this
Agreement.

22.2    Upon the surrender of its entire Interest as contemplated in paragraph
22.1 and upon delivery of a release in writing, in form acceptable to counsel
for the Operator, releasing the other Parties from all claims and demands
hereunder, the surrendering Party will be relieved of all obligations or
liabilities hereunder except for those which arose or accrued or were accruing
due on or before the date of the surrender.

22.3    A Party to whom a notice of surrender has been given as contemplated in
paragraph 22.1 may elect by written notice within 90 days to the Party which
first gave the notice:

(a)       to accept the surrender, in which case paragraphs 22.1 and 22.2 will
apply; or

(b)       to join in the surrender.

If all of the Parties join in the surrender the Joint Venture will be terminated
in accordance with Article 23.

--------------------------------------------------------------------------------

- 28 -

23.       TERMINATION OF MINING OPERATIONS

23.1    The Operator may, at any time subsequent to the Completion Date, on at
least 30 days notice to all Participants, recommend that the Management
Committee approve that the Mining Operations be suspended. The Operator's
recommendation will include a plan and budget (the "Mine Maintenance Plan"), in
reasonable detail, of the activities to be performed to maintain the Assets and
Property during the period of suspension and the Costs to be incurred. The
Management Committee may, by Special Majority, at any time subsequent to the
Completion Date, cause the Operator to suspend Mining Operations in accordance
with the Operator's recommendation with such changes to the Mine Maintenance
Plan as the Management Committee deems necessary. The Participants will be
committed to contribute their Proportionate Share of the Costs incurred in
connection with the Mine Maintenance Plan. The Management Committee, by Special
Majority, may cause Mining Operations to be resumed at any time.

23.2    The Operator may, at any time following a period of at least 90 days
during which Mining Operations have been suspended, upon at least 30 days notice
to all Participants, or in conjunction with the events described in paragraph
23.1, recommend that the Management Committee approve the permanent termination
of Mining Operations. The Operator's recommendation will include a plan and
budget (the "Mine Closure Plan"), in reasonable detail, of the activities to be
performed to close the Mine and reclaim and rehabilitate the Property, as
required by applicable law, regulation or contract by reason of this Agreement.
The Management Committee may, by unanimous approval of the representatives of
all Participants, approve the Operator's recommendation with such changes to the
Mine Closure Plan as the Management Committee deems necessary.

23.3    If the Management Committee approves the Operator's recommendation as
aforesaid, it will cause the Operator to:

(a)       implement the Mine Closure Plan, whereupon the Participants will be
committed to pay, in proportion to their respective Interests, such Costs as may
be required to implement that Mine Closure Plan;

(b)       remove and dispose of such Assets as may reasonably be removed and
disposed of profitably and such other Assets as the Operator may be required to
remove pursuant to applicable environmental and mining laws; and

(c)       sell, abandon or otherwise dispose of the Assets and the Property.

The disposal price for the Assets and the Property will be the best price
reasonably obtainable and the net revenues, if any, from the removal and sale
will be credited to the Participants in proportion to their respective
Interests.

23.4    If the Management Committee does not approve the Operator's
recommendation contemplated in paragraph 23.2, the Operator will maintain Mining
Operations in accordance with the Mine Maintenance Plan as pursuant to paragraph
23.1.

--------------------------------------------------------------------------------

- 29 -

24.       AREA OF COMMON INTEREST

24.1    The area of common interest will be deemed to comprise that area which
is included within the map attached to this Agreement as Appendix III.

24.2    If at any time during the subsistence of this Agreement any Party or the
Affiliate of any Party (in this section only called in each case the "Acquiring
Party") stakes or otherwise acquires, directly or indirectly, any right to or
interest in any mining claim, licence, lease, grant, concession, permit, patent,
or other mineral property located wholly or partly within the area of interest
referred to in sub-paragraph 24.1, the Acquiring Party will forthwith give
notice to the other Parties of that staking or acquisition, the total cost
thereof and all details in the possession of that Party with respect to the
details of the acquisition, the nature of the property and the known
mineralization.

24.3    The Management Committee (the representative of the Acquiring Party not
being entitled to vote with respect thereto) may, within 30 days of receipt of
the Acquiring Party's notice, elect, by notice to the Acquiring Party, to
require that the mineral properties and the right or interest acquired be
included in and thereafter form part of the Property for all purposes of this
Agreement.

24.4    If the election aforesaid is made, all the other Parties will reimburse
the Acquiring Party for that portion of the cost of acquisition which is
equivalent to their respective Interests.

24.5    If the Management Committee does not make the election aforesaid within
that period of 30 days, the right or interest acquired will not form part of the
Property and the Acquiring Party will be solely entitled thereto.

24.6    Notwithstanding sub-paragraph 11.4(g), the Operator will be entitled, at
any time and from time to time to surrender all or any part of the Property or
to permit the same to lapse, but only upon first either obtaining the unanimous
consent of the Management Committee, or giving 60 days notice of its intention
to do so to the other Parties. In this latter event, the Parties, other than the
Operator, will be entitled to receive from the Operator, on request prior to the
date of the surrender or lapse, pro rata in accordance with their respective
Interests, a conveyance of that portion of the Property intended for surrender
or lapse, together with copies of any plans, assay maps, all drill records and
factual engineering data in the Operator's possession and relevant thereto. Any
part of the Property so acquired will cease to be subject to this Agreement and
will not be subject to paragraph 24.2. Any part of the Property which has not
been so acquired by any of the Parties will remain subject to paragraph 24.2.

25.       INFORMATION AND DATA

25.1    At all times during the subsistence of this Agreement the duly
authorized representatives of each Participant will, at its and their sole risk
and expense and at reasonable intervals and times, have access to the Property
and to all information and documents, including without limitation, technical
and proprietary information and know-how relating to the Property, information
relating to the exploration, development and extraction of minerals from the
Property, project, data files and library resources relating to the Property.

--------------------------------------------------------------------------------

- 30 -

25.2    Between the Effective Date and the Second Operative Date while Programs
are being carried out, the Operator will use its best efforts to furnish the
Optionee with monthly progress reports and with a final report within 60 days
following the conclusion of each Program. The monthly progtress report will
include, among other things, progress, findings, reports, technical data and
other matters relating to the Property. The final report will show the Mining
Operations performed and the results obtained and will be accompanied by a
statement of Costs and copies of pertinent plans, assay maps, diamond drill
records and other factual engineering data. During the Construction Period and
during the implementation of an Operating Plan the Operator will provide monthly
progress reports to the Participants, which reports will include information on
any changes or developments affecting the Mine that the Operator considers are
material.

25.3    All information and data concerning or derived from the Mining
Operations will be kept confidential and, except to the extent required by law
or by regulation of any applicable securities commission or stock exchange, will
not be disclosed to any person other than an Affiliate without the prior consent
of all the Participants, which consent will not be unreasonably withheld.

25.4    The text of any news releases or other public statements which a Party
intends to make with respect to the Property or this Agreement will be made
available to the other Parties prior to publication.

25.5    Without limiting the generality of paragraph 25.3, the Optionor
acknowledges that the Optionee is required to file with the United States
Securities and Exchange Commission material change reports and other continuous
disclosure documents regarding the Property based upon disclosure provided by
the Optionor and the Optionor agrees to provide such information and materials
regarding the Property as is reasonably requested by the Optionee for
preparation and filing such material change reports and other continuous
disclosure documents with the United States Securities and Exchange Commission.

26.       LIABILITY OF THE OPERATOR

26.1    Subject to paragraph 26.2, each Party will indemnify and save the
Operator harmless from and against any loss, liability, claim, demand, damage,
expense, injury or death (including, without limiting the generality of the
foregoing, legal fees) resulting from any acts or omissions of the Operator or
its officers, employees or agents.

26.2    Notwithstanding paragraph 26.1, the Operator will not be indemnified nor
held harmless by any of the Parties for any loss, liability, claim, damage,
expense, injury or death, (including, without limiting the generality of the
foregoing, legal fees) resulting from the negligence or wilful misconduct of the
Operator or its officers, employees or agents.



--------------------------------------------------------------------------------



- 31 -

26.3    An act or omission of the Operator or its officers, employees or agents
done or omitted to be done:

(a)       at the direction of, or with the concurrence of, the Management
Committee; or

(b)       unilaterally and in good faith by the Operator to protect life, assets
or property

will be deemed not to be negligence or wilful misconduct.

26.4    The obligation of each Party to indemnify and save the Operator harmless
pursuant to paragraph 26.1 will be in proportion to its Interest as at the date
that the loss, liability, claim, demand, damage, expense, injury or death
occurred or arose.

26.5    The Operator will not be liable to any other Party nor will any Party be
liable to the Operator in contract, tort or otherwise for special or
consequential damages, including, without limiting the generality of the
foregoing, loss of profits or revenues.

27.       INSURANCE

27.1    Commencing on the Effective Date, the Management Committee will cause
the Operator to place and maintain with a reputable insurer or insurers such
insurance, if any, as the Management Committee in its discretion deems advisable
in order to protect the Parties together with such other insurance as any
Participant may by notice reasonably request. The Operator will, upon the
written request of any Participant, provide it with evidence of that insurance.

27.2    Paragraph 27.1 will not preclude any Party from placing, for its own
account insurance for greater or other coverage than that placed by the
Operator.

28.       RELATIONSHIP OF PARTIES

28.1    The rights, duties, obligations and liabilities of the Parties will be
several and not joint nor joint and several, it being the express purpose and
intention of the Parties that their respective Interests will be held as tenants
in common.

28.2    Nothing herein contained will be construed as creating a partnership of
any kind or as imposing upon any Party any partnership duty, obligation or
liability to any other Party hereto.

28.3    No Party will, except when required by this Agreement or by any law,
by-law, ordinance, rule, order or regulation, use, suffer or permit to be used,
directly or indirectly, the name of any other Party for any purpose related to
the Property or this Agreement.

29.       PARTITION

29.1    Each of the Parties hereto waives, during the term of this Agreement,
any right to partition of the Property or the Assets or any part thereof and no
Party will seek to be entitled to partition of the Property or the Assets
whether by way of physical partition, judicial sale or otherwise during the term
of this Agreement.

--------------------------------------------------------------------------------

- 32 -

30.       TAXATION

30.1    All Costs incurred hereunder will be for the account of the Party or
Parties making or incurring the same, and if there are more than one Party, then
in proportion to their respective Interests, and each Party on whose behalf any
Costs have been incurred will be entitled to claim all tax benefits, write-offs,
and deductions with respect thereto.

31.       FORCE MAJEURE

31.1    Notwithstanding anything herein contained to the contrary, if any
Participant is prevented from or delayed in performing any obligation under this
Agreement, and such failure is occasioned by any cause beyond its reasonable
control, excluding only lack of finances, then, subject to paragraph 31.2, the
time for the observance of the condition or performance of the obligation in
question will be extended for a period equivalent to the total period the cause
of the prevention or delay persists or remains in effect regardless of the
length of such total period.

31.2    Any Party hereto claiming suspension of its obligations as aforesaid
will promptly notify the other Parties to that effect and will take all
reasonable steps to remove or remedy the cause and effect of the force majeure
described in the said notice insofar as it is reasonably able so to do and as
soon as possible; provided that the terms of settlement of any labour
disturbance or dispute, strike or lockout will be wholly in the discretion of
the Party claiming suspension of its obligations by reason thereof, and that
Party will not be required to accede to the demands of its opponents in any such
labour disturbance or dispute, strike, or lockout solely to remedy or remove the
force majeure thereby constituted. The Party claiming suspension of its
obligations will promptly notify the other Parties when the cause of the force
majeure has been removed.

31.3    The extension of time for the observance of conditions or performance of
obligations as a result of force majeure will not relieve the Operator from its
obligations to keep the Property in good standing pursuant to sub-paragraphs
11.4(a) and 11.4(g).

32.       NOTICE

32.1    All invoices, notices, consents and demands under this Agreement will be
in writing and may be delivered personally, transmitted by fax (with
transmission confirmed in writing), or may be forwarded by first class prepaid
registered mail to the address for each Party specified in this Agreement or to
such addresses as each Party may from time to time specify by notice. Any notice
delivered or sent by fax will be deemed to have been given and received on the
business day next following the date of delivery or transmission. Any notice
mailed as aforesaid will be deemed to have been given and received on the fifth
business day following the date it is posted, provided that if between the time
of mailing and the actual receipt of the notice there will be a mail strike,
slowdown or other labour dispute which affects delivery of the notice by mails,
then the notice will be effective only if actually delivered.

--------------------------------------------------------------------------------

- 33 -

33.       WAIVER

33.1    No waiver of any breach of this Agreement will be binding unless
evidenced in writing executed by the Party against whom charged. Any waiver will
extend only to the particular breach so waived and will not limit any rights
with respect to any future breach.

34.       AMENDMENTS

34.1    This Agreement constitutes the entire agreement between the Parties
hereto with respect to the subject matter hereof and replaces and supersedes all
prior agreements including the LOI. An amendment or variation of this Agreement
will only be binding upon a Party if evidenced in writing executed by that
Party.

35.       TERM

35.1    Unless earlier terminated by agreement of all Parties having an Interest
or as a result of one Party acquiring a 100% Interest, the Joint Venture and
this Agreement will remain in full force and effect for so long as any Party has
any right, title or interest in the Property. Termination of this Agreement will
not, however, relieve any Party from any obligations theretofore accrued but
unsatisfied, nor from its obligations with respect to rehabilitation of the Mine
site and reclamation.

36.       TIME OF ESSENCE

36.1    Time is of the essence of this Agreement.

37.       ASSIGNMENT - RIGHT OF FIRST OFFER

37.1    The Optionor agrees that it will not assign to any third party, all or
part of its Interest or rights, duties or obligations contemplated by this
Agreement without the consent of the Optionee, which consent shall not be
unreasonably withheld.

37.2    Notwithstanding paragraph 37.1, the Optionor may assign all or part of
its Interest or obligations contemplated in this Agreement to an Affiliate of
the Optionor without the express approval of the Optionee.

37.3    If a Party (hereinafter in this paragraph referred to as the "Owner")
wishes to sell its Interest, the Owner will first offer (the "Offer") to sell
such Interest to the other Party, and if there are more than one Party, then to
the Parties in proportion to their respective Interests, in writing. The Offer
must set out the price and terms and conditions under which the Owner is willing
to sell its interest to the other Party.

37.4    If within a period of 30 days of the receipt of the Offer, the other
Party or Parties, as the case may be, notifies the Owner in writing that it will
accept the same, the Owner will be bound to sell such Interest to the other
Party or Parties on the terms and conditions of the Offer. The other Party, and
if there is more than one Party, then the other Parties in proportion to their
respective Interests, will in such case pay to the Owner, against receipt of an
absolute transfer of clear and unencumbered title to the Interest of the Owner
being sold, the total purchase price which the Owner specified in its notice to
the other Party or Parties including any amount credited for the cash equivalent
of any non-cash consideration within 30 days of notifying the Owner that it will
accept the Offer.



--------------------------------------------------------------------------------



- 34 -

37.5    If the other Party fails to notify the Owner before the expiration of
the time limited there for that it will purchase the Interest offered, the Owner
may sell and transfer such Interest to a third party purchaser provided that the
transfer price and terms and conditions of the sale will be the same as the
Offer.

37.6    Any sale hereunder will be conditional upon the proposed third party
purchaser delivering a written undertaking to the other Party, in form and
content satisfactory to the other Party's counsel, to be bound by the terms and
conditions of this Agreement.

38.       NON-MERGER

38.1    Except as otherwise specifically provided herein, the obligations of the
Parties arising from this Agreement will not merge on the Effective Date.

39.       ARBITRATION

39.1    Should there be a disagreement or a dispute between the Parties with
respect to the interpretation of this Agreement, or for any other dispute
arising from this Agreement which is outside the scope of the Management
Committee responsibilities specifically provided for in this Agreement, the same
will be referred to a single arbitrator pursuant to the Commercial Arbitration
Act (British Columbia) and the determination of such arbitrator will be final
and binding upon the parties hereto. This paragraph 39.1 will be deemed to be a
submission to arbitration in accordance with the Commercial Arbitration Act
(British Columbia).

40.       SUCCESSORS AND ASSIGNS

40.1    This Agreement will enure to the benefit of and be binding upon the
Parties hereto and their respective successors and permitted assigns.

41.       COUNTERPARTS

41.1    This Agreement may be executed in several counterparts, each of which
will be deemed to be an original and all of which will together constitute one
and the same instrument.

--------------------------------------------------------------------------------

- 35 -

42.       ELECTRONIC MEANS

42.1    Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the Effective Date of this Agreement.

 

THE BALANCE OF THIS PAGE IS LEFT INTENTIONALLY BLANK



 



--------------------------------------------------------------------------------



- 36 -

43.       GOVERNING LAW

43.1    This Agreement will be governed by and interpreted in accordance with
the laws of the Province of British Columbia.

INTENDING TO BE LEGALLY BOUND, the Parties have executed this agreement as of
the day and year first above written.

NU-MEX URANIUM CORP.


/s/ "D. Bruce Horton"
Authorized Signatory

Print Name: D. Bruce Horton

Title: President and CEO


 









STRATHMORE RESOURCES (US) LTD.


/s/ "David R. Miller"
Authorized Signatory

Print Name: David R. Miller

Title: President and CEO


 











--------------------------------------------------------------------------------



THIS IS APPENDIX I TO THAT CERTAIN AGREEMENT
BETWEEN NU-MEX URANIUM CORP. AND STRATHMORE RESOURCES (US) LTD.

DESCRIPTION OF THE NOSE ROCK PROPERTY

State Lease



Lease No.

Property

Acreage

Sect.

Town

Range

HG-0050

Nose Rock

640

16

19N

11W

HG-0052

Nose Rock

640

36

19N

12W

HG-0056

Nose Rock

240

2

18N

12W

HG-0057

Nose Rock

360

32

18N

12W

HG-0058

Nose Rock

640

36

18N

12W

HG-0095

Nose Rock

640

16

18N

12W



Lode Mining Claims

BLM Serial #

Claim Name

Subdivision

Section

Township

Range

NMMC170889

Nose Rock 1

NW

11

18N

12W

NMMC170890

Nose Rock 2

NW

11

18N

12W

NMMC170891

Nose Rock 3

NW

11

18N

12W

NMMC170892

Nose Rock 4

NW

11

18N

12W

NMMC170893

Nose Rock 5

NW

11

18N

12W

NMMC170894

Nose Rock 6

NW

11

18N

12W

NMMC170895

Nose Rock 7

NW

11

18N

12W

NMMC170896

Nose Rock 8

NW

11

18N

12W

NMMC170897

Nose Rock 9

SW

11

18N

12W

NMMC170898

Nose Rock 10

SW

11

18N

12W

NMMC170899

Nose Rock 11

SW

11

18N

12W

NMMC170900

Nose Rock 12

SW

11

18N

12W

NMMC170901

Nose Rock 13

SW

11

18N

12W

NMMC170902

Nose Rock 14

SW

11

18N

12W

NMMC170903

Nose Rock 15

SW

11

18N

12W

NMMC170904

Nose Rock 16

SW

11

18N

12W

NMMC170905

Nose Rock 17

SW

11

18N

12W

   

NW

14

18N

12W

NMMC170906

Nose Rock 18

SW

11

18N

12W

   

NW

14

18N

12W

NMMC170907

Nose Rock 19

NW

14

18N

12W

NMMC170908

Nose Rock 20

NW

14

18N

12W

NMMC170909

Nose Rock 21

NW

14

18N

12W

NMMC170910

Nose Rock 22

NW

14

18N

12W

NMMC170911

Nose Rock 23

NW

14

18N

12W

NMMC170912

Nose Rock 24

NW

14

18N

12W

NMMC170913

Nose Rock 25

NW

14

18N

12W

NMMC170914

Nose Rock 26

NW

14

18N

12W

NMMC171516

Nose Rock 27

NE

11

18N

12W

NMMC171517

Nose Rock 28

NE

11

18N

12W

NMMC171518

Nose Rock 29

NE

11

18N

12W

NMMC171519

Nose Rock 30

NE

11

18N

12W

NMMC171520

Nose Rock 31

NE

11

18N

12W



--------------------------------------------------------------------------------





BLM Serial #

Claim Name

Subdivision

Section

Township

Range

NMMC171521

Nose Rock 32

NE

11

18N

12W

NMMC171522

Nose Rock 33

NE

11

18N

12W

NMMC171523

Nose Rock 34

NE

11

18N

12W

NMMC171524

Nose Rock 35

SE

11

18N

12W

NMMC171525

Nose Rock 36

SE

11

18N

12W

NMMC171526

Nose Rock 37

SE

11

18N

12W

NMMC171527

Nose Rock 38

SE

11

18N

12W

NMMC171528

Nose Rock 39

SE

11

18N

12W

NMMC171529

Nose Rock 40

SE

11

18N

12W

NMMC171530

Nose Rock 41

SE

11

18N

12W

NMMC171531

Nose Rock 42

SE

11

18N

12W

NMMC171532

Nose Rock 43

SE

11

18N

12W

   

NE

14

18N

12W

NMMC171533

Nose Rock 44

SE

11

18N

12W

   

NE

14

18N

12W

NMMC171534

Nose Rock 45

NE

14

18N

12W

NMMC171535

Nose Rock 46

NE

14

18N

12W

NMMC171536

Nose Rock 47

NE

14

18N

12W

NMMC171537

Nose Rock 48

NE

14

18N

12W

NMMC171538

Nose Rock 49

NE

14

18N

12W

NMMC171539

Nose Rock 50

NE

14

18N

12W

NMMC171540

Nose Rock 51

NE

14

18N

12W

NMMC171541

Nose Rock 52

NE

14

18N

12W

NMMC171542

Nose Rock 53

SW

1

18N

12W

NMMC171543

Nose Rock 54

SW SE

1

18N

12W

NMMC171544

Nose Rock 55

SW

1

18N

12W

NMMC171545

Nose Rock 56

SW SE

1

18N

12W

NMMC171546

Nose Rock 57

SW

1

18N

12W

NMMC171548

Nose Rock 58

SW SE

1

18N

12W

NMMC171547

Nose Rock 59

NW SW

1

18N

12W

NMMC171549

Nose Rock 60

NE NW SW SE

1

18N

12W

NMMC171550

Nose Rock 61

NW

1

18N

12W

NMMC171551

Nose Rock 62

NE NW

1

18N

12W

NMMC171552

Nose Rock 63

NW

1

18N

12W

NMMC171553

Nose Rock 64

NE NW

1

18N

12W

NMMC171554

Nose Rock 65

NW

1

18N

12W

NMMC171555

Nose Rock 66

NE NW

1

18N

12W

NMMC171556

Nose Rock 67

NW

1

18N

12W

NMMC171557

Nose Rock 68

NE NW

1

18N

12W

NMMC171558

Nose Rock 69

SE

1

18N

12W

NMMC171559

Nose Rock 70

SE

1

18N

12W

NMMC171560

Nose Rock 71

SE

1

18N

12W

NMMC171561

Nose Rock 72

NE SE

1

18N

12W

NMMC171562

Nose Rock 73

NE

1

18N

12W

NMMC171563

Nose Rock 74

NE

1

18N

12W

NMMC171564

Nose Rock 75

NE

1

18N

12W

NMMC171565

Nose Rock 76

NE

1

18N

12W

NMMC171566

Nose Rock 77

NE

1

18N

12W

NMMC171567

Nose Rock 78

NE SE

1

18N

12W

NMMC171568

Nose Rock 79

SE

1

18N

12W

NMMC171569

Nose Rock 80

SW

2

18N

12W



--------------------------------------------------------------------------------





BLM Serial #

Claim Name

Subdivision

Section

Township

Range

NMMC171570

Nose Rock 81

SW

2

18N

12W

NMMC171571

Nose Rock 82

SW

2

18N

12W

NMMC171572

Nose Rock 83

SW

2

18N

12W

NMMC171573

Nose Rock 84

SW

2

18N

12W

NMMC171574

Nose Rock 85

SW

2

18N

12W

NMMC171575

Nose Rock 86

SW

2

18N

12W

NMMC171576

Nose Rock 87

SW

2

18N

12W

NMMC171577

Nose Rock 88

NW SW

2

18N

12W

NMMC171578

Nose Rock 89

NW SW

2

18N

12W

NMMC171579

Nose Rock 90

NW

2

18N

12W

NMMC171580

Nose Rock 91

NW

2

18N

12W

NMMC171581

Nose Rock 92

NW

2

18N

12W

NMMC171582

Nose Rock 93

NW

2

18N

12W

NMMC171583

Nose Rock 94

NW

2

18N

12W

NMMC171584

Nose Rock 95

NW

2

18N

12W

NMMC171585

Nose Rock 96

NW

2

18N

12W

NMMC171586

Nose Rock 97

NW

2

18N

12W

NMMC171587

Nose Rock 98

NE

2

18N

12W

NMMC171588

Nose Rock 99

NE

2

18N

12W

NMMC171589

Nose Rock 100

NE

2

18N

12W

NMMC171590

Nose Rock 101

NE

2

18N

12W

NMMC171591

Nose Rock 102

NE

2

18N

12W



 

 



--------------------------------------------------------------------------------



THIS IS APPENDIX II TO THAT CERTAIN AGREEMENT BETWEEN

NU-MEX URANIUM CORP. AND STRATHMORE RESOURCES (US) LTD.

ACCOUNTING PROCEDURE

1.         INTERPRETATION

1.1       Terms defined in the Agreement will, subject to any contrary
intention, have the same meanings herein. In this Appendix the following words,
phrases and expressions will have the following meanings:

(a)        "Agreement" means the Agreement to which this Accounting Procedure is
attached as Appendix II.

(b)        "Count" means a physical inventory count.

(c)        "Employee" means those employees of the Operator who are assigned to
and directly engaged in the conduct of Mining Operations, whether on a full-time
or part-time basis.

(d)        "Employee Benefits" means the Operator's cost of holiday, vacation,
sickness, disability benefits, field bonuses, amounts paid to and the Operator's
costs of established plans for employee's group life insurance, hospitalisation,
pension, retirement and other customary plans maintained for the benefit of
Employees and Personnel, as the case may be, which costs may be charged as a
percentage assessment on the salaries and wages of Employees or Personnel, as
the case may be, on a basis consistent with the Operator's cost experience.

(e)        "Field Offices" means the necessary sub-office or sub-offices in each
place where a Program or Construction is being conducted or a Mine is being
operated.

(f)        "Government Contributions" means the cost or contributions made by
the Operator pursuant to assessments imposed by governmental authority which are
applicable to the salaries or wages of Employees or Personnel, as the case may
be.

(g)        "Joint Account" means the books of account maintained by the Operator
to record all assets, liabilities, costs, expenses, credits and other
transactions arising out of or in connection with the Mining Operations.

(h)        "Material" means the personal property, equipment and supplies
acquired or held, at the direction or with the approval of the Management
Committee, for use in the Mining Operations and, without limiting the
generality, more particularly "Controllable Material" means such Material which
is ordinarily classified as Controllable Material, as that classification is
determined or approved by the Management Committee, and controlled in mining
operations.



--------------------------------------------------------------------------------



(i)        "Personnel" means those management, supervisory, administrative,
clerical or other personnel of the Operator normally associated with the
Supervision Offices whose salaries and wages are charged directly to the
Supervision Office in question.

(j)        "Reasonable Expenses" means the reasonable expenses of Employees or
Personnel, as the case may be, for which those Employees or Personnel may be
reimbursed under the Operator's usual expense account practice, as accepted by
the Management Committee; including without limiting generality, any relocation
expenses necessarily incurred in order to properly staff the Mining Operations
if the relocation is approved by the Management Committee.

(k)        "Supervision Offices" means the Operator's offices or department
within the Operator's offices from which the Mining Operations are generally
supervised.

2.         STATEMENTS AND BILLINGS

2.1       The Operator will, by invoice, charge each Participant with its share
of Exploration Costs and Costs in the manner provided in the Agreement.

2.2       The Operator will deliver with each invoice rendered for Costs
incurred a statement indicating:

(a)        all charges or credits to the Joint Account relating to Controllable
Material; and

(b)        all other charges and credits to the Joint Account summarised by
appropriate classification indicative of the nature of the charges and credits.

2.3       The Operator will deliver with each invoice for an advance of Costs a
statement indicating:

(a)        the estimated Expenditure Costs or, in the case of Costs the
estimated cash disbursements, to be made during the next succeeding month;

(b)        the addition thereto or subtraction there from, as the case may be,
made in respect of Expenditure Costs or Costs actually having been incurred in
an amount greater or lesser than the advance which was made by each Participant
for the penultimate month preceding the month of the invoice; and

(c)        the advances made by each Participant to date and the Expenditure
Costs or Costs incurred to the end of the penultimate month preceding the month
of the invoice.

3.         DIRECT CHARGES

3.1       The Operator will charge the Joint Account with the following items:



--------------------------------------------------------------------------------



(a)        Contractor's Charges: All costs directly relating to the Mining
Operations incurred under contracts entered into by the Operator with third
Parties.

(b)        Labour Charges:

(i)        The salaries and wages of Employees in an amount calculated by taking
the full salary or wage of each Employee multiplied by that fraction which has
as its numerator the total time for the month that the Employees were directly
engaged in the conduct of Mining Operations and as its denominator the total
working time for the month of the Employee;

(ii)       the Reasonable Expenses of the Employees; and

(iii)      Employee Benefits and Government Contributions in respect of the
Employees in an amount proportionate to the charge made to the Joint Account in
respect to their salaries and wages.

(c)        Office Maintenance:

(i)        The cost or a pro rata portion of the costs, as the case may be, of
maintaining and operating the Field Offices and the Supervision Offices. The
basis for charging the Joint Account for such maintenance costs will be as
follows:

A.        the expense of maintaining and operating Field Offices, less any
revenue there from; and

B.        that portion of maintaining and operating the Supervision Offices
which is equal to

I.        the anticipated total operating expenses of the Supervision Offices

divided by

II.       the anticipated total staff man days for the Employees whether in
connection with the Mining Operations or not;

multiplied by

III.      the actual total time spent on the Mining Operations by the Employee
expressed in man days.

(ii)       Without limiting the generality, the anticipated total operating
expenses of the Supervision Offices will include:

A.        the salaries and wages of the Operator's Personnel which have been
directly charged to the Supervision Offices;



--------------------------------------------------------------------------------



B.        the Reasonable Expense of the Personnel; and

C.        Employee Benefits.

(iii)      The Operator will make an adjustment in respect of the Office
Maintenance cost forthwith after the end of each Operating Year upon having
determined the actual total operating expenses and actual total staff man days
referred to in clause 3.1(c)(i)(B) of this Appendix II.

(d)        Material: Material purchased or furnished by the Operator for use on
the Property as provided under section 4 of this Appendix II.

(e)        Transportation Charges: The cost of transporting Employees and
Material necessary for the Mining Operations.

(f)        Service Charges:

(i)        The cost of services and utilities procured from outside sources
other than services covered by paragraph 3.1(h). The cost of consultant services
will not be charged to the Joint Account unless the retaining of the consultant
is approved in advance by the Management Committee; and

(ii)       Use and service of equipment and facilities furnished by the Operator
as provided in subsection 4.4 of this Appendix II.

(g)        Damages and Losses to Joint Property: All costs necessary for the
repair or replacement of Assets made necessary because of damages or losses by
collapse, fire, flood, storms, theft, accident or other cause. If the damage or
loss is estimated by the Operator to exceed $10,000, the Operator will furnish
each Participant with written particulars of the damages or losses incurred as
soon as practicable after the damage or loss has been discovered. The proceeds,
if any, received on claims against any policies of insurance in respect of those
damages or losses will be credited to the Joint Account.

(h)        Legal Expense: All costs of handling, investigating and settling
litigation or recovering the Assets, including, without limiting generality,
attorney's fees, court costs, costs of investigation or procuring evidence and
amounts paid in settlement or satisfaction of any litigation or claims;
provided, however, that, unless otherwise approved in advance by the Management
Committee, no charge will be made for the services of the Operator's legal staff
or the fees and expenses of outside solicitors.

(i)        Taxes: All taxes, duties or assessments of every kind and nature
(except income taxes) assessed or levied upon or in connection with the
Property, the Mining Operations thereon, or the production there from, which
have been paid by the Operator for the benefit of the Parties.



--------------------------------------------------------------------------------



(j)        Insurance: Net premiums paid for

(i)        such policies of insurance on or in connection with Mining Operations
as may be required to be carried by law; and

(ii)        such other policies of insurance as the Operator may carry for the
protection of the Parties in accordance with the Agreement; and

the applicable deductibles in event of an insured loss.

(k)        Rentals: Fees, rentals and other similar charges required to be paid
for acquiring, recording and maintaining permits, mineral claims and mining
leases and rentals and royalties which are paid as a consequence of the Mining
Operations.

(l)        Permits: Permit costs, fees and other similar charges which are
assessed by various governmental agencies.

(m)        Other Expenditures: Such other costs and expenses which are not
covered or dealt with in the foregoing provisions of this subsection 3.1 of this
Appendix II as are incurred with the approval of the Management Committee for
Mining Operations or as may be contemplated in the Agreement.

4.         PURCHASE OF MATERIAL

4.1       Subject to subsection 4.4 of this Appendix II the Operator will
purchase all Materials and procure all services required in the Mining
Operations.

4.2       Materials purchased and services procured by the Operator directly for
the Mining Operations will be charged to the Joint Account at the price paid by
the Operator less all discounts actually received.

4.3       Any Participant may sell Material or services required in the Mining
Operations to the Operator for such price and upon such terms and conditions as
the Management Committee may approve.

4.4       Notwithstanding the foregoing provisions of this section 4, the
Operator, after having obtained the prior approval of the Management Committee,
will be entitled to supply for use in connection with the Mining Operations
equipment and facilities which are owned by the Operator and to charge the Joint
Account with such reasonable costs as are commensurate with the ownership and
use thereof.

5.         DISPOSAL OF MATERIAL

5.1       The Operator, with the approval of the Management Committee may, from
time to time, sell any Material which has become surplus to the foreseeable
needs of the Mining Operations for the best price and upon the most favourable
terms and conditions available.



--------------------------------------------------------------------------------



5.2       Any Participant may purchase from the Operator any Material which may
from time to time become surplus to the foreseeable need of the Mining
Operations for such price and upon such terms and conditions as the Management
Committee may approve.

5.3       Upon termination of the Agreement, the Management Committee may
approve the division of any Material held by the Operator at that date, which
Material may be taken by the Participants in kind or be taken by a Participant
in lieu of a portion of its Proportionate Share of the net revenues received
from the disposal of the Assets and Property. If the division to a Participant
be in lieu, it will be for such price and on such terms and conditions as the
Management Committee may approve.

5.4       The net revenues received from the sale of any Material to third
Parties or to a Participant will be credited to the Joint Account.

6.         INVENTORIES

6.1       The Operator will maintain records of Material in reasonable detail
and records of Controllable Material in detail.

6.2       The Operator will perform Counts from time to time at reasonable
intervals, and in any event at the end of each calendar year. The independent
external auditor of the Operator will be given reasonable notice of each Count,
and will be given the opportunity to attend the Count.

6.3       Forthwith after performing a Count, the Operator will reconcile the
inventory with the Joint Account. The Operator will not be held accountable for
any shortages of inventory except such shortages as may have arisen due to a
lack of diligence on the part of the Operator.

7.         ADJUSTMENTS

7.1       Payment of any invoice by a Participant will not prejudice the right
of that Participant to protest the correctness of the statement supporting the
payment; provided, however, that all invoices and statements presented to each
Participant by the Operator during any calendar year will conclusively be
presumed to be true and correct upon the expiration of 12 months following the
end of the calendar year to which the invoice or statement relates, unless
within that 12 month period that Participant gives notice to the Operator making
claim on the Operator for an adjustment to the invoice or statement.

7.2       The Operator will not adjust any invoice or statement in favour of
itself after the expiration of 12 months following the end of the calendar year
to which the invoice or statement relates.

7.3       Notwithstanding subsections 7.1 and 7.2 of this Appendix II, the
Operator may make adjustments to an invoice or statement which arise out of a
Count of Material or Assets within 60 days of the completion of the Count.

--------------------------------------------------------------------------------

7.4       A Participant will be entitled upon notice to the Operator to request
that the independent external auditor of the Operator provide that Participant
with its opinion that any invoice or statement delivered pursuant to the
Agreement in respect of the period referred to in subsection 7.1 of this
Appendix II has been prepared in accordance with this Agreement.

7.5       The time for giving the audit opinion contemplated in subsection 7.4
of this Appendix II will not extend the time for the taking of exception to and
making claims on the Operator for adjustment as provided in subsection 7.1 of
this Appendix I.

7.6       The cost of the auditor's opinion referred to in subsection 7.4 of
this Appendix II will be solely for the account of the Participant requesting
the auditor's opinion, unless the audit disclosed a material error adverse to
that Participant, in which case the cost will be solely for the account of the
Operator.

7.7       Upon not less than 10 business days' notice to the Operator, and no
more frequently than twice during the currency of each Operating Plan, a
Participant will be entitled to inspect the Joint Account , at the location(s)
where such records are normally kept. All costs incurred in carrying out such
inspection will be borne by the Participant. All disagreements or discrepancies
identified by the Participant will be referred to the independent external
auditor for final resolution.

 

 



--------------------------------------------------------------------------------



THIS IS APPENDIX III TO THAT CERTAIN AGREEMENT BETWEEN

NU-MEX URANIUM CORP. AND STRATHMORE RESOURCES (US) LTD.

NOSE ROCK AREA OF INTEREST



 